788 F.2d 1147
Paul Edward ARCHIE, et al., Plaintiffs,Paul Edward Archie, Plaintiff-Appellant,v.David A. CHRISTIAN, et al., Defendants-Appellees.
No. 84-2175.
United States Court of Appeals,Fifth Circuit.
May 5, 1986.

Paul E. Archie, pro se.
Jim Mattox, Atty. Gen., M. Lawrence Wells, Asst. Atty. Gen., Austin, Tex., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Texas;  Hugh Gibson, Judge.ON SUGGESTION FOR REHEARING EN BANC
(Opinion August 19, 1985, 5 Cir., 1985, 768 F.2d 726)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.